DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 5, and 7-9 have been amended. Claims 3, 4, 6, and 10 are as previously presented. Therefore, claims 1-10 are currently pending and have been considered below.

Response to Amendment
The amendment filed on April 01, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Magnussen et al. (WO 2014111498 A1, hereinafter Magnussen) in view of Nabavi (WO 2016058105 A1) and in view of Vazales et al. (US 20100199448 A1, hereinafter Vazales).
Regarding claim 1, Magnussen discloses a tool arrangement to accommodate portions of an optical tool in a park position, the arrangement comprising: 
an optical tool (Page 3, lines 6-7, “…a system for cleaning the window in front of or on
the side of an optical measuring probe…”); 
a housing with an opening adapted to accommodate portions of the optical tool in a housing interior (Page 5-6, lines 32-33, “When retracted into the housing the probe end 5 and sealing 4 provide an isolated chamber or space…”); 
a housing discharge connected to the housing in a fluid-conducting manner (Page 6, lines 15-16, “The chamber may also be flushed with cleaning fluid in to help remove fouling in the chamber and increase cleaning effects.”); and 
a sealing sleeve arranged at the opening of the housing (Page 5, lines 13-17, “The sealing means 4 is constituted by a probe end 5 in the outer end of said probe…”).
Magnussen does not disclose:
the sealing sleeve being inflatable and having a fluid-carrying line for adapting a variable fill volume of the sealing sleeve.
However, Nabavi discloses, in the same field of invention of optical cleaning assemblies, fluid lines connected to a housing that can fill the fluid chamber (Page 5, lines 17-18, “…first fluid line connecting the fluid chamber to the liquid storage source, a second fluid line connecting the fluid chamber to the liquid storage source…”), where the chamber has variable fill volume (Page 14, lines 5-6, “…fluid chamber of the applicator body should be entirely filled with the liquid, although acceptable results are achieved with less than a filled fluid chamber.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the housing from Magnussen with the fluid lines and variable fill volume as taught by Nabavi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using fluid lines to carry fluid into the housing which allows a chamber to hold liquid and reuse the liquid for multiple cleaning cycles, where the fluid storage is stated by Nabavi, Page 5, lines 14-15, “…liquid storage source configured to store the liquid. The fluid applicator includes a fluid chamber coupled in liquid communication with the liquid storage source…”, and to be able to use the fluid chamber even when it is not entirely full, as stated by Nabavi, Page 14, line 6, “…acceptable results are achieved with less than a filled fluid chamber.”.
Furthermore, Vazales discloses, in the similar field of invention of cleaning optical assemblies, an inflatable fluid filled cleaning chamber (Para. 0205, lines 1-10, “In other embodiments, the collection member 134 can be expanded using inflation. For example, the removal member 132 can comprise an inflatable O-ring, which when inflated, causes the collection member 134 to expand…In some embodiments, an inflatable balloon or other member is configured to selectively expand the cleaning member 126 and/or any other portion of the cleaning device.”, where the chamber that is inflated holds cleaning fluid for cleaning the catheter), that inherently has variable fill volume by being inflatable, to hold and clean a catheter with an optical assembly (Para. 0029, lines 18-25, “In some embodiments, catheters or other instruments configured to be positioned through one or more lumens of the elongate body…catheters for delivering light for photodynamic or other light-based therapy…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cleaning chamber from Magnussen to be an inflatable chamber as taught by Vazales.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the cleaning chamber to hold more cleaning fluid through being expandable, as stated by Vazales, Para. 0205, lines 2-4, “…can comprise an inflatable O-ring, which when inflated, causes the collection member 134 to expand.”.
Regarding claim 2, modified Magnussen teaches the apparatus according to claim 1, discloses wherein the sealing sleeve is made of a flexible material (Inherently disclosed in Magnussen, Page 5, line 16, “It also comprises O-rings 7 or equivalent…”, where a feature of O-rings are that they are inherently flexible to accommodate imperfect fits…”).
Modified Magnussen does not disclose:
wherein a space between an edge of the opening of the housing and the accommodated portions of the optical tool is sealed by adapting the variable fill volume of the sealing sleeve so as to inflate the sealing sleeve;
and wherein the space is unsealed by adapting the variable fill volume of the sealing sleeve so as to deflate the sealing sleeve.
However, Vazales discloses the sealing sleeve or the cleaning chamber that has the ability to be expanded and collapsed (Para. 0144, lines 1-4, “…the removal member 132 and/or any other portion of the cleaning member is configured to be actively mechanically actuated between an expanded configuration and a collapsed configuration…”), where the expansion of the sealing sleeve is dictated by the movement of the tool shafts (Para. 00147, lines 3-6, “…the collection member 134 effectuates expansion of the removal member 132 as it is expanded by the relative movement between the inner and outer shafts 128, 129.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sealing sleeve in modified Magnussen to be capable of expanding and deflating depending on the tool location as taught by Vazales.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of greater control over the sealing sleeve and the amount of volume within, as stated by Vazales, Para. 0144, lines 3-4, “…configured to be actively mechanically actuated between an expanded…and a collapsed configuration.”.
	Regarding specifically expanding the sleeve during insertion and deflating the sleeve during extraction of the optical tool, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious to try. From Magnussen, it is disclosed that cleaning fluid is released into the sealing sleeve when the optical tool is retracted into the sleeve and cleaning fluid is flushed or discharged from the sealing sleeve when the optical tool is extracted from the sleeve. Vazales discloses the inflatable sleeve for accommodating greater amounts of fluid that can be inflated or deflated. Thus, the advantage of greater fluid capacity from inflating the sealing sleeve from Vazales would logically be used in Magnussen during the process where that advantage could be useful, which is when there is fluid in the sealing sleeve or when the optical tool is retracted into the sealing sleeve. Vazales also states that movement of shafts can control inflation or deflation, which provides reasonable expectations of success in using this teaching in Magnussen.  

Regarding claim 3, modified Magnussen teaches the apparatus according to claim 1, discloses wherein the opening of the housing is round (Inherently disclosed in Magnussen, Modified Fig. 1a, where the cross section is circular) and the sealing sleeve is arranged along a circumference of the round opening of the housing (Inherently disclosed in Magnussen, Modified Fig. 1a, where the sealing means location is shown).

    PNG
    media_image1.png
    806
    701
    media_image1.png
    Greyscale

Modified Figure 1a, Magnussen
Regarding claim 4, modified Magnussen teaches the apparatus according to claim 1, discloses wherein a fluid (Page 4, lines 17-18, “…term fluid in this specification includes both gas and liquid.”) for maintaining a degree of cleanliness in the housing interior (Page 5, lines 10-11, “…cleaning means for cleaning said probe when within said space.”, where the space is the interior of the housing when the probe is retracted) is introduced into the housing interior.
Modified Magnussen does not disclose:
Where the fluid is introduced from a fluid supply of the optical tool and/or through a housing supply line.
However, Nabavi discloses, a housing supply line that introduces fluid from the fluid supply into the housing (Page 5, lines 21-24, “…second check valve coupled to the second fluid line, the second check valve configured to allow liquid flow from the liquid storage source to
the fluid chamber and to prevent liquid flow from the fluid chamber to liquid storage source.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fluid supply line in modified Magnussen with the ability to introduce fluid into the housing from the fluid supply as taught by Nabavi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having reusable fluid capable of cleaning contaminates from the optical device as stated by Nabavi, Page 1, Abstract, lines 1-2, “problems presented by contaminants…by providing an optical apparatus with techniques and methodologies for self-cleaning…”.

	Regarding claim 7, Magnussen discloses a method for accommodating portions of an optical tool in a park position, the method comprising: 
placing a portion of an optical tool in a housing interior of a housing through an opening of the housing (Page 5, lines 4-6, “…a first position (fig. la, fig. 2a) wherein the window is exposed to the fluid flow and a second position (fig. lb, fig. 2b) where the window is enclosed by said housing defining a space or chamber 11 between said housing and said probe…”); 
filling a sealing sleeve located at an edge of the opening of the housing until a space between the portion of the tool located in the opening and the edge of the opening of the housing is sealed in a fluid-tight manner (Page 5, lines 7-9, “…probe unit comprising sealing means being adapted to seal the defined space from said fluid flow in when the probe 2 is in said second position.”); and 
introducing a purge gas (Page 6, lines 15-16, “The chamber may also be flushed with cleaning fluid in to help remove fouling in the chamber and increase cleaning effects.”) into the housing interior until a target concentration of the purge gas in the housing interior is achieved or a time interval has passed (Page 6, lines 2-3, “…provided with channels 8 for adjusting the volume and thus the pressure inside the space…”, where adjustment will allow for different target concentrations to be reached).
Magnussen does not disclose:
the sealing sleeve being an inflatable variable-volume sealing sleeve; and
where the purge gas is introduced through a supply line located in the optical tool and/or the housing.
However, Nabavi discloses, a supply line connected to the housing capable of introducing fluid into the housing (Page 5, lines 17-18, “…first fluid line connecting the fluid chamber to the liquid storage source, a second fluid line connecting the fluid chamber to the liquid storage source…”), where the chamber has variable fill volume (Page 14, lines 5-6, “…fluid chamber of the applicator body should be entirely filled with the liquid, although acceptable results are achieved with less than a filled fluid chamber.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the housing from Magnussen with the fluid lines and the variable fill volume as taught by Nabavi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using fluid lines to carry fluid into the housing which allows a chamber to hold liquid and reuse the liquid for multiple cleaning cycles, where the fluid storage is stated by Nabavi ,Page 5, lines 14-15, “…liquid storage source configured to store the liquid. The fluid applicator includes a fluid chamber coupled in liquid communication with the liquid storage source…”, and to be able to use the fluid chamber even when it is not entirely full, as stated by Nabavi, Page 14, line 6, “…acceptable results are achieved with less than a filled fluid chamber.”.
Furthermore, Vazales discloses, in the similar field of invention of cleaning optical assemblies, an inflatable fluid filled cleaning chamber (Para. 0205, lines 1-10, “In other embodiments, the collection member 134 can be expanded using inflation. For example, the removal member 132 can comprise an inflatable O-ring, which when inflated, causes the collection member 134 to expand…In some embodiments, an inflatable balloon or other member is configured to selectively expand the cleaning member 126 and/or any other portion of the cleaning device.”, where the chamber that is inflated holds cleaning fluid for cleaning the catheter), that inherently has variable fill volume by being inflatable, to hold and clean a catheter with an optical assembly (Para. 0029, lines 18-25, “In some embodiments, catheters or other instruments configured to be positioned through one or more lumens of the elongate body…catheters for delivering light for photodynamic or other light-based therapy…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cleaning chamber from Magnussen to be an inflatable chamber as taught by Vazales.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the cleaning chamber to hold more cleaning fluid through being expandable, as stated by Vazales, Para. 0205, lines 2-4, “…can comprise an inflatable O-ring, which when inflated, causes the collection member 134 to expand.”.
Regarding claim 8, modified Magnussen teaches the apparatus according to claim 7, discloses wherein a pressure in the housing interior is checked at intervals by a power meter or by a housing sensor (Inherently disclosed in Magnussen, Page 5, lines 9-12, “…pressure adjustment means for reducing the pressure within said space and cleaning means for cleaning said probe when within said space. Pressure 10 and temperature 14 sensors may be positioned inside said housing 1…”) and is set by a supply of the purge gas (Inherently disclosed in Magnussen, Page 6, lines 2-3, “…provided with channels 8 for adjusting the volume and thus the pressure inside the space…”, where the volume adjustment of the gas will affect the pressure).
Regarding claim 9, modified Magnussen teaches the apparatus according to claim 7, discloses wherein, upon a reactivation of the optical tool from the park position into an active position (Page 10, lines 5-6, “…removing the process fluid from said chamber after said retraction.”), the purge gas present in the housing interior is removed (Page 4, lines 17-18, “…term fluid in this specification includes both gas and liquid.”), wherein a fill volume of the variable-volume sealing sleeve is reduced upon the reactivation of the optical tool from the park position into the active position (Page 10, lines 5-6, “Probe unit according to claim 1 including means for removing the process fluid from said chamber after said retraction.”, where removal of fluid will reduce the volume within the sealing sleeve).
Modified Magnussen does not disclose:
Where the fluid is removed through a housing discharge that is connected in a fluid-conducting manner to the housing.
However, Nabavi discloses, a fluid purge where the fluid is removed from the housing through the fluid supply line that is connected to the housing (Page 5, lines 19-21, “…first check valve configured to allow liquid flow from fluid reservoir to the liquid storage source and to prevent liquid flow from the liquid storage source to the fluid chamber…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the supply line in modified Magnussen with the ability to remove fluid from the housing chamber as taught by Nabavi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of multiple cycles of use for the fluid as the liquid storage unit would be able to store the liquid when not in use as stated by Nabavi, “Page 5, line 14, “…liquid storage source configured to store the liquid…”.

Claims 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Magnussen et al. (WO 2014111498 A1, hereinafter Magnussen) in view of Nabavi (WO 2016058105 A1) and Vazales et al. (US 20100199448 A1, hereinafter Vazales) and in further view of Hagene et al. (US 20060044562 A1, hereinafter Hagene). 
Regarding claim 5, modified Magnussen teaches the apparatus according to claim 1.
Modified Magnussen does not disclose:
further comprising a power meter, which is arranged in the housing to monitor a function of the optical tool, and wherein a deviation of an actual value of the optical tool from a target value is measured by the power meter.
However, Hagene discloses, in the related field of optical instruments enclosed in gas compartments, a power sensor attached to the housing that can monitor the function of the optical tool (Para. 0151, lines 7-9, “An optical laser power sensor can be connected so as to check the output of the laser diode.”, where the sensor can be connected at or in vital parts or locations within the gas monitor and acts like a meter in that it obtains values pertaining to the output of the optical device) and provide diagnosis and testing on the status of the tool (Para. 0151, lines 2-3, “…diagnose and test the various system components at power up and during normal operation…”, where diagnoses includes comparing the values of the optical device with known values for normal operation, which will result in a deviation being analyzed). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the housing in modified Magnussen with the power sensor as taught by Hagene.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a sensor capable of diagnosing and testing the system components during power up and during normal operation so that a user would be able to know if there were problems with the optical devices as stated by Hagene, Para. 0151, lines 2-3, “…diagnose and test the various system components at power up and during normal operation…”.
Regarding claim 6, modified Magnussen teaches the apparatus according to claim 5.
Modified Magnussen does not disclose:
Wherein the power meter has a control unit for performing evaluations and for obtaining instructions for use of the optical tool.
However, Hagene discloses, a control unit attached to the power sensor (Para. 0114, lines 4-7, “…This reference detector could be used to generate a reference signal representing e.g. the laser output power. Typically this reference signal would be coupled back to the control unit 3000…”) that is able to receive input information (Para. 0148, lines 2-3, “…an input device connected to the control unit 3000…”) and perform evaluations (Para. 0151, lines 2-3, “…diagnose and test the various system components at power up and during normal operation…”, where the diagnosis and testing would be sent as signals to the control unit 3000). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the power sensor in modified Magnussen with the addition of a control unit as taught by Hagene.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of user influence on the system as an input device would allow the user to better monitor and adjust the optical device as stated by Hagene, Para. 0148, lines 2-3, “…an input device connected to the control unit 3000…”, where an example of an input device would be a keyboard, which would improve user control over the system.
Regarding claim 10, modified Magnussen teaches the apparatus according to claim 7.
Modified Magnussen does not disclose:
Wherein a power measurement of the optical tool is performed by a power meter before a reactivation of the optical tool.
However, Hagene discloses, in the similar field of optical devices in chambers containing gas, a sensor with the ability to measurement power in the optical device (Para. 0151, lines 7-9, “An optical laser power sensor can be connected so as to check the output of the laser diode.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the housing of modified Magnussen with the power sensor as taught by Hagene.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the ability to test and diagnose the system components during power up and during normal operation, as stated by Hagene, Para. 0151, lines 2-3, “…diagnose and test the various system components at power up and during normal operation…”.

Response to Arguments
Applicant’s arguments, see Pages 5-7, filed 04/01/2022, with respect to the rejection(s) of claim(s) 1-10 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment and newly-found prior art regarding inflatable fluid chambers with variable fill volume.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
05/24/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761